Citation Nr: 0402063	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in December 2000, and the appellant is his 
widow.  This appeal arises from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  At the time of the 
veteran's death, a claim was pending for entitlement to an 
increased rating for his service-connected residuals of scar, 
shrapnel wound, scalp, which was rated as 10 percent 
disabling, effective, March 25, 1947.  This claim is referred 
back to the RO for adjudication.


REMAND

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  DIC benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service-connected when the 
following conditions are met: (1) The veteran's death was not 
caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to receive (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service- connected 
disability that either:

(a) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period 10 
or more years immediately preceding death; or

(b) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately 
preceding death. 38 U.S.C.A. § 1318 (2002); 38 C.F.R. 
§ 3.22 (2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  At the time of the veteran's death, service 
connection was in effect for residuals of scar, shrapnel 
wound, scalp, which was rated as 10 percent disabling, 
effective, March 25, 1947.  The veteran died in December 
2000, and the veteran's death certificate lists "multiple 
diseases of old age" as the immediate cause of death.  Dr. 
K. Jones, M.D., the veteran's treating physician since July 
1998, submitted a statement, dated in May 2001 indicating 
"there is a direct relationship between [the veteran's] 
death and his service provided in the military."  In 
addition, the physician attending to the veteran at the time 
of his death submitted a statement, dated in May 2001 
indicating that the veteran "was suffering from advanced 
dementia when he died."
Finally, in her notice of disagreement, the appellant claims 
that the veteran's death was related to his service-connected 
residuals of scar, shrapnel wound, scalp.  Although she also 
claims that the veteran's malaria during his service could 
have caused his death, since the veteran was never service-
connected for this disease, it is not relevant to the 
determination of whether the appellant is entitled to DIC 
benefits.  

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Therefore, in order to 
assist the appellant in the development of her appeal and to 
ensure due process, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part:

1.	The RO should make as many attempts 
as possible to obtain the veteran's 
private medical treatment records from 
1998 through the time of his death from 
Dr. K. Jones, M.D. (see letter dated in 
May 2001 tabbed on the left with a yellow 
flag, marked "May 2001") and Dr. N, 
M.D.  The Board notes that the claims 
file contains two written requests to Dr. 
N requesting the veteran's treatment 
records.  In addition, some of the 
treatment records received by Dr. A.M.D., 
M.D., who was another of the veteran's 
treating physician and the attending 
physician at the time of his death, 
contain Dr. N.' s treatment records (see 
records tabbed on the left with a yellow 
flag marked "Dr.A.M.D." and clipped 
together with a paper clip.  In 
compliance with the Veterans Claims 
Assistance Act of 2000 38 U.S.C.A. §§ 
5102, 5103,5103A (West 2002) and 38 
C.F.R. § 3.159 (2003) (the "VCAA"), the 
appellant should be notified that the RO 
has not received the veteran's medical 
records from Dr. N.  The appellant should 
be afforded the opportunity to provide 
them to the RO and notified of the time 
she has in which to submit this and any 
other additional evidence.  She should 
also be notified that the RO will proceed 
with her claim without the requested 
evidence if it is not received in the 
time frame afforded to her.

Once these records are obtained, they 
should be associated with the claims 
file.  The RO should cease its attempts 
to procure these records only if it is 
notified that these records are 
unavailable.  If these records are 
unavailable, the RO should note this in 
the claims file.

2.	One the development requested in 
Paragraph one has been accomplished, the 
entire claims file should be forwarded to 
a neurologist for an opinion as to the 
cause of the veteran's death.  The 
neurologist should review the entire 
claims file, including the veteran's 
service records, his private medical 
records, the opinion letter submitted by 
Dr. K. Jones, dated in May 2001 and the 
statement by Dr. A.M.D., also dated in 
May 2001.  The examiner's report should 
reflect that the requested review was 
conducted.  

If the neurologist determines that the 
veteran's death was the result of 
advanced dementia, he is requested to 
offer an opinion as to whether it is 
likely that the veteran's advanced 
dementia was related to his service-
connected head wound: "residuals of 
scar, shrapnel wound, scalp."  

In addition, it would be helpful to the 
Board if the examiner's opinions used the 
language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide complete 
rationale for all conclusions reached. 

3.	The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the veteran's 
cause of death.  To the extent the claim 
on appeal remains denied, the appellant 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on her claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




